Title: To George Washington from Beverly Robinson, 25 September 1780
From: Robinson, Beverly
To: Washington, George


                        
                            Sir
                            Vulture off Sinsenk Sepr 25th 1780
                        
                        I am this moment informed that Major Andree, Adjutant Genl of His Majestys Army in America is detained as a
                            prisoner, by the Army and on your Command. It is therefore incumbent on me to inform you of the manner of his falling into
                            your hands; He went up with a flag at the request of Genl Arnold on publick business with him and had his permit to return
                            by Land to New York; under these circumstances Majr Andree cannot be detained by you, without the greatest violation of
                            flags, & contrary to the custom and usage of all nations, and as I imagine you will see this matter in the same
                            point of View as I do, I must desire you will Order him to be set at Liberty & allowed to return immediately;
                            every step Majr Andree took was by the advice & direction of Genl Arnold, even that of taking a fained name
                            & of Course not lyable to censure for it.I am Sr not forgeting our former Acquaintance Yr very H. Sert
                        
                            Bev: Robinson , Colo. Loyal Americans
                        
                    